DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an electronic watch with an SMI sensor, classified in G01B 9/02092.
I-A. Claim 2, drawn to an electronic watch having a monitoring circuit, classified in G04G 21/08.
I-B. Claim 3, drawn to an electronic watch that identifies type of gesture, classified in G06F 3/04883.
I-C. Claims 4 and 5, drawn to an electronic watch with velocity or direction of motion of a body part, classified in G04G 21/08.
I-D. Claims 6 and 7, drawn to an electronic watch that produces output of changes in boundary conditions, classified in G04G 21/02.
II. Claims 8-14, drawn to an electronic device, classified in G01B 9/02092.
II-A. Claims 9 and 10, drawn to an electronic device having an SMI sensor inside the cavity of a protrusion, classified in G04G 17/04.
II-B. Claim 11, drawn to an electronic device having majority of radiation reflect away from SMI sensor when air contacts input surface, classified in G04G 21/08.
II-C. Claims 12-14, drawn to an electronic device having an SMI sensor inside the cavity of a protrusion, classified in G04G 17/04.

III. Claims 15-20, drawn to an electronic watch having a light emitting sensor inside the cavity of a hollow crown having a refractive property, classified in, classified in G04G 21/08.
III-A. Claim 16 and 17, drawn to an electronic watch having critical angle properties, classified in G04G 21/02.
III-B. Claim 18, drawn to an electronic watch with transparent hollow crown classified in G04G 17/04.
III-C. Claim 19, drawn to an electronic watch with a light-emitting sensor that signals an input when light reflect off exterior surface classified in, classified in G06F 3/0488.
III-D. Claim 20, drawn to an electronic watch with a light-emitting sensor that detects velocity of a gesture, classified in G06F 3/04883.

Inventions I, II, and III are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have different design, and thus also have different effects/functions due to the different designs.
Invention I has a design of having an input device with a transparent input surface that Invention II does not have. Invention II has a design having a processor that Invention I does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I has a design of having a self-mixing interference sensor that Invention III does not have. Invention III has a design having a hollow crown with a refractive index that Invention I does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II has a design of having a self-mixing interference sensor that Invention III does not have. Invention III has a design having a hollow crown with a refractive index that Invention I does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

If Invention I is elected, then restriction to one of Inventions I-A to I-D is required under 35 U.S.C. 121:
Claim 1 link(s) Inventions I-A to I-D and will be examined with election of any of Inventions I-A to I-D.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-A to I-D are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have different design, and thus also have different effects/functions due to the different designs.
Invention I-A has a design of having a monitoring circuit that Invention I-B does not have. Invention I-B has a design where the electronic watch identifies type of gesture that Invention I-A does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I-A has a design of having a monitoring circuit that Invention I-C does not have. Invention I-C has a design where the SMI sensor has information of a velocity or direction that Invention I does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I-A has a design of having a monitoring circuit that Invention I-D does not have. Invention I-D has a design that produces output of changes in boundary conditions that Invention I does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I-B has a design where the electronic watch identifies type of gesture that Invention I-C does not have. Invention I-C has a design where the SMI sensor has information of a velocity or direction that Invention I-B does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I-B has a design where the electronic watch identifies type of gesture that Invention I-D does not have. Invention I-D has a design that produces output of changes in boundary conditions that Invention I-B does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention I-C has a design has a design where the SMI sensor has information of a velocity or direction that Invention I-D does not have. Invention I-D has a design that produces output of changes in boundary conditions that Invention I-C does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
                                                                                                                                                                                       
If Invention II is elected, then restriction to one of Inventions II-A to II-C is required under 35 U.S.C. 121:
Claim 8 link(s) Inventions II-A to II-D and will be examined with the election of any Inventions II-A to II-D .  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 8.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions II-A to II-C are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have different design, and thus also have different effects/functions due to the different designs.
Invention II-A has a design of having an SMI sensor inside the cavity of a protrusion that Invention II-B does not have. Invention II-B has a design where majority of radiation reflect away from SMI sensor when air contacts input surface that Invention II-A does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II-A has a design of having an SMI sensor inside the cavity of a protrusion that Invention I-C does not have. Invention I-C has a design where the SMI sensor has information of a velocity or direction that Invention I does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention II-B has a design where majority of radiation reflect away from SMI sensor when air contacts input surface that Invention II-C does not have. Invention II-C has a design where the SMI sensor has information of a velocity or direction that Invention II-B does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

If Invention III is elected, then restriction to one of Inventions III-A to III-D is required under 35 U.S.C. 121:
Claim 15 link(s) Inventions III-A to III-D and will be examined with election of any of Inventions III-A to III-D.  The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 15.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions III-A to III-D are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have different design, and thus also have different effects/functions due to the different designs.
Invention III-A has a design of having critical angle properties that Invention III-B does not have. Invention III-B has a design with transparent hollow crown that Invention III-A does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III-A has a design of having critical angle properties that Invention III-C does not have. Invention III-C has a design with a light-emitting sensor that signals an input when light reflect off exterior surface that Invention III-A does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III-A has a design of having critical angle properties that Invention III-D does not have. Invention III-D has a design with a light-emitting sensor that detects velocity of a gesture that Invention III-A does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III-B has a design with transparent hollow crown that Invention III-C does not have. Invention III-C has a design with a light-emitting sensor that signals an input when light reflect off exterior surface that Invention III-B does not have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III-B has a design with transparent hollow crown that Invention III-D does not have. Invention III-D has a design with a light-emitting sensor that detects velocity of a gesture that Invention III-B does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Invention III-C has a design with a light-emitting sensor that signals an input when light reflect off exterior surface that Invention III-D does not have. Invention III-D has a design with a light-emitting sensor that detects velocity of a gesture that Invention III-C does not do/have. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Examination Burden:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
In order to perform a complete search, every invention listed above requires a different search classification as well as a different search query for the different designs that is not required by the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was not made to request an oral election to the above restriction requirement due to the complexity and length of the restriction.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/           Primary Examiner, Art Unit 2886